Citation Nr: 0508463	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was the subject of a Board remand dated in January 
1997.  At that time, the Board explained why it construed the 
issue in this case as entitlement to service connection for 
migraine headaches, rather than whether new and material 
evidence has been submitted to reopen a claim for service 
connection for migraine headaches.  In short, there is an 
August 1978 RO rating decision denying service connection for 
migraine headaches; however, the record does not establish 
that the veteran was provided notice that service connection 
had been denied for migraine headaches.  Absent such specific 
notice, the August 1978 rating determination is not final.  
The case was remanded again in May 2002 in response to the 
veteran's request for a travel Board hearing.  In January 
2005, the veteran offered testimony before the undersigned 
Veterans Law Judge at a video-conference hearing in lieu of a 
travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained.  For 
example, the veteran has reported that he was treated for 
headaches in 1975 by Dr. Brooks and at John Peter Smith 
Hospital, both in Fort Worth, Texas.  He also stated that he 
was treated for headaches in 1973 and 1974 at the Dallas VA 
Medical Center (VAMC).  It further appears that he has 
applied for Social Security Administration (SSA) disability 
benefits.  Accordingly, these records should be obtained on 
remand.  Further, it is unclear whether or not the veteran 
wants to appear at a hearing before a Decision Review Officer 
at the RO.  This should be clarified on remand, and any 
appropriate action undertaken.  Finally, if additional 
relevant records are obtained, the veteran should be 
scheduled for another VA examination in order to determine 
the etiology of his headaches.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  Make arrangements to obtain the 
veteran's treatment records for headaches 
dated in 1975 from Dr. Brooks and from 
John Peter Smith Hospital, both in Fort 
Worth, Texas.

2.  Make arrangements to obtain the 
veteran's treatment records for headaches 
dated in 1973 and 1974 from the Dallas 
VAMC.  

3.  Obtain from SSA a copy of their 
decision regarding the appellant's claim 
for Social Security disability benefits, 
as well as the medical records relied upon 
in that decision.

4.  Clarify whether or not the veteran 
wants a hearing before a Decision Review 
Officer at the RO, and take any 
appropriate action.  

5.  If additional relevant records are 
obtained, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination.  Send the claims folder to 
the examiner for review.  Ask the examiner 
to state in the report if the claims 
folder was reviewed.  All necessary tests 
should be conducted and all clinical 
findings reported in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis of any 
headache disorder found to be present, 
i.e., musculoskeletal-type, migraine, 
cluster, vascular, muscle contraction, 
etc.  The examiner should state whether it 
is at least as likely as not that any 
currently diagnosed headache disorder had 
its onset during active service or is 
related to any in-service disease or 
injury.  In providing this opinion, the 
examiner should specifically review the 
treatment for headaches during service in 
October 1969 and February 1970.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
6.  Finally, readjudicate the veteran's 
claim.  If any determination remains 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



